DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 3/10/22 and has been entered and made of record. Currently, claims 1-16 are pending.

Response to Arguments

Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. 
The applicant asserts Emori (US 8,345,277) and Matsuzawa (US 2010/0259783) do not teach or suggest displaying, when a predetermined first key is held down after the input of the print command, the setting item, and the identification information is received, a settable range related to a setting value of the setting item on a display screen, as set forth in claims 1 and 9. The Examiner respectfully disagrees as the combination of Emori and Matsuzawa does disclose the above mention features. Particularly, Emori discloses client 100 that includes a display unit 102 used to display a setting screen to a user for selecting print values to be used in printing a document (col 11 lines 14-22). After the user selects all the desired settings the client 100 transmits the print data, setting values, and identification information to print server 300. Print server 300 then determines if the settings values are within a restricted range and if the values 102 informing the user of the restricted range, such as the message shown in Fig. 21 (col 11 line 23-col 12 line 37). In the example given by Emori, if a user sets the number of copies to 60, the warning message will inform the user the number of copies is restricted to 50. Thus, the settable range is displayed to a user after the initial input of a print command, setting item, and identification information. Matsuzawa discloses displaying print settings to a user when a print button 901 is held down (Fig. 9 and paras 32 and 106-112). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine a key being held down to perform value setting display, as described by Matsuzawa, with the system of Emori. The suggestion/motivation for doing so would have been to provide a user with the ability to change or correct a setting value thereby increasing user friendliness and overall system efficiency. Therefore, the combination of Emori and Matsuzawa discloses displaying, when a predetermined first key is held down after the input of the print command, the setting item, and the identification information is received, a settable range related to a setting value of the setting item on a display screen, as set forth in claims 1 and 9.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emori (US 8,345,277) in view of Matsuzawa (US 2010/0259783).
Regarding claims 1 and 9, Emori discloses a non-transitory computer-readable storage medium storing a print control program making a processor in a computer configured to control a printing device perform a print control method and a print control method of controlling a printing device, the method comprising: 
100 sends a print command, print setting data, and selected printer ID information to print control server 200, a user can set the number of copies, which is a character input); 
displaying, a settable range related to a setting value of the setting item on a display screen, and receiving input of the setting value (see col 6 lines 38-41, col 7 lines 50-64, and col 11 line 25-col 12 line 37, client 100 includes a display unit 102 used to display a setting screen to a user for selecting print values to be used in printing a document, after the user selects all the desired settings the client 100 transmits the print data, setting values, and identification information to print server 300, the print-set-value determination unit 305 determines whether the set value received from the client device 100 is within a range of the print-function restriction information, such as number of copies permitted, if the values are outside of a restricted range a warning message is displayed to the user via display unit 102 informing the user of the restricted range, such as the message shown in Fig. 21, the settable range is displayed to a user after the initial input of a print command, setting item, and identification information).
Emori does not disclose expressly when a predetermined first key is held down after the input of the print command, the setting item, and the identification information is received.
Matsuzawa discloses when a predetermined first key is held down after the input of the print command, the setting item, and the identification information is received (see Fig. 9 and paras 32 and 106-112, when a print button is held down, print settings are displayed to a user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine a key being held down to perform value setting display, as described by Matsuzawa, with the system of Emori.

Therefore, it would have been obvious to combine Matsuzawa with Emori to obtain the invention as specified in claims 1 and 9.

Regarding claims 2 and 10, Emori further discloses determining, when the input of the setting value is received, whether or not an input value received is included in the settable range (see col 6 lines 38-41, col 7 lines 50-64, and col 11 line 25-col 12 line 37, the print-set-value determination unit 305 determines whether the set value received from the client device 100 is within a range of the print-function restriction information, such as number of copies permitted).  
Regarding claims 3 and 11, Emori further discloses announcing, when it was determined that the input value failed to be included in the settable range, that there was made erroneous29 input in which the input value fails to be included in the settable range (see col 6 lines 38-41, col 7 lines 50-64, and col 11 line 25-col 12 line 37, the print-set-value determination unit 305 determines whether the set value received from the client device 100 is within a range of the print-function restriction information, such as number of copies permitted, if the value is outside the permitted range a warning message is displayed to a user).  
Regarding claims 4 and 12, Emori further discloses wherein the announcing that there was made the erroneous input is at least one of display of an error message and output of a sound representing the erroneous input (see Fig. 21, col 6 lines 38-41, col 7 lines 50-64, and col 11 line 25-col 12 line 37, the print-set-value determination unit 305 determines whether the set value received from the client device 100 is within a range of the print-function restriction information, if the value is outside the permitted range a warning message is displayed to a user).  
5 and 13, Emori further discloses correcting, when it was determined that the input value failed to be included in the settable range, the input value into one of a maximum value and a minimum value in the settable range (see col 12 lines 12-21, if the value is outside the permitted range a correction to a value closest to the value can be made, such a value can be a maximum value).  
Regarding claims 6 and 14, Emori further discloses performing, after the input value is corrected, display representing that the input value is corrected (see Fig. 21 and col 11 line59-col 12 line 21, after a value is corrected a display is presented to the user to confirm or deny the correction).  
Regarding claims 7 and 15, Emori further discloses deleting, when a predetermined second key is held down in a state in which the settable range is displayed, the settable range (see Fig. 21 and col 11 line59-col 12 line 21, after a value is corrected a display is presented to the user to confirm or deny the correction, if the user selects to press the cancel button the value will be deleted).

Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emori and Matsuzawa as applied to claims 1 and 9 above, and further in view of Kanamori (US 2020/0133600).
Emori and Matsuzawa do not disclose expressly wherein the setting item corresponds to at least one of a width and a length of a print sheet.
Kanamori discloses wherein the setting item corresponds to at least one of a width and a length of a print sheet (see paras 36-39, 41-44, 47, and 58-59, a sheet size can be set by a user which is a setting item corresponding to at least one of a width and a length).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine sheet size setting, as described by Kanamori, with the system of Emori and Matsuzawa.

Therefore, it would have been obvious to combine Kanamori with Emori and Matsuzawa to obtain the invention as specified in claims 8 and 16.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677